Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/940,222 filed on 07/27/2020. This application is a continuation of application No. 16/132,258 filed on 09/14/2018 (now patent 10728912), which claims benefit of provisional application No. 62/559,478 filed on 09/15/2017. A preliminary amendment filed on 10/02/2020 is entered. Claims 1-23 are cancelled. Claims 24-53 are new. Claims 24-53 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 11/04/2020 and 06/07/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Interpretation
35 USC § 112 (pre-AIA ), Sixth Paragraph- Invoking
The following is a quotation of 35 U.S.C. 112(f):
 (f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for receiving a first message …; means for determining a schedule…; and “means for initiating transmission…” in claim 33.
“means for detecting an absence of traffic…” in claim 37.
means for performing a clear channel assessment (CCA) procedure…” in claim 38.
“means for determining the wireless channel is busy; and means for deferring the transmission …” in claim 40.
“means for detecting energy on the wireless channel; and means for comparing the energy to a threshold…” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25, 27-28, and 31 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 25, the element “The method of claim 1, wherein …” is indefinite, because claim 1 has been cancelled. For the purpose of examination, the claim is assumed to read as follows:
“Claim 25. (Amended) The method of claim [[1]]24, wherein a first length of at least one of the first sequence of packets differs from a second length of at least one of the at least one second sequence of packets.”

Regarding claim 27, the element “The method of claim 1, wherein …” is indefinite, because claim 1 has been cancelled. For the purpose of examination, the claim is assumed to read as follows:
“Claim 27. (Amended) The method of claim [[1]]24, wherein a first end time of at least one of the first sequence of packets is unsynchronized on the wireless channel with a second end time of at least one of the at least one second sequence of packets.

Regarding claim 28, the element “The method of claim 1, further comprising:…” is indefinite, because claim 1 has been cancelled. For the purpose of examination, the claim is assumed to read as follows:
“Claim 28. (Amended) The method of claim [[1]]24, further comprising: detecting an absence of traffic on the wireless channel, wherein the transmission of the first sequence of packets is initiated further based on the absence of traffic.  

Regarding claim 31, the element “The method of claim 1, further comprising:…” is indefinite, because claim 1 has been cancelled. For the purpose of examination, the claim is assumed to read as follows:
“Claim 31. (Amended) The method of claim [[1]]24, further comprising: determining the wireless channel is busy; and deferring the transmission of the first sequence of packets based on the wireless channel being busy, wherein the transmission of the first sequence of packets is initiated after deferring the transmission of the first sequence of packets.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the computer program product is not limited to non-transitory mediums. The specification (P. 30, Lines 19-23) states, “Thus, in some aspects computer-readable media may comprise non-transitory computer-readable media (e.g., tangible media). In addition, for other aspects computer-readable media may comprise transitory computer- readable media (e.g., a signal). Combinations of the above should also be included within the scope of computer-readable media.”  Thus “computer-readable media” includes transitory forms of signal transmission (often referred to as "signals per se"), which is not within one of the four statutory categories. MPEP 2106.03 I.
The examiner suggests amending the claims to recite “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 24-29, 31, 33-38, 40, 42-47, 49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 20170041951 A1; hereinafter “Yin”) in view of Takahashi et al. (US 20090296631 A1; hereinafter “Takahashi”).

Regarding claim 24, Yin discloses a method of wireless communications by a first apparatus, comprising: 
receiving a first message associated with synchronized transmission on a wireless channel ([0151] The eNB 160 may be a scheduler. As described above, in a typical LAA small cell scenario, a common scheduler schedules one or more licensed cells and one or more LAA small cells under each licensed cell; [0155] The scheduler (e.g., eNB 160) can evaluate the adjacent LAA cells to figure out whether simultaneous transmission from other LAA adjacent cells can enhance the overall performance… the scheduler may schedule immediate LAA transmission from the first LAA cell; [0160] The eNB 160 may start 822 a simultaneous LAA transmission from the given adjacent LAA cell together with the first LAA cell.); and 
initiating synchronized transmission of a first sequence of packets based on the schedule ([0160] If the given adjacent LAA cell is scheduled for simultaneous LAA transmissions, then eNB 160 (e.g., scheduler) may set 820 the backoff counter of the given adjacent LAA cell to zero. The eNB 160 may start 822 a simultaneous LAA transmission from the given adjacent LAA cell together with the first LAA cell.).  
But Yin dies not disclose determining a schedule for the synchronized transmission with at least one second apparatus on the wireless channel based on the first message; and initiating transmission of a first sequence of packets based on the schedule, wherein a first start time of the first sequence of packets and a second start time of at least one second sequence of packets transmitted by the at least one second apparatus are synchronized on the wireless channel
However, in the same field of endeavor, Takahashi discloses a method of wireless communications by a first apparatus, comprising: determining a schedule for the synchronized transmission with at least one second apparatus on the wireless channel based on the first message; and initiating transmission of a first sequence of packets based on the schedule, wherein a first start time of the first sequence of packets and a second start time of at least one second sequence of packets transmitted by the at least one second apparatus are synchronized on the wireless channel ([0072] and Fig. 8: The AN 102 and AN 103 determine the transmitting time to on the basis of the transmitting time corresponding to the period number 0 previously received by the steps 403 and 1204 etc., to start the data transmission from the buffer used for the period number 0 on the radio. Therefore, the AT 101 receives packets 813 and 814 transmitted from the AN 102 and AN 103 at the identical time since the packet 813 transmitted from the AN 102 and the packet 814 from the AN 103 are transmitted as the same data at the identical time, thereby enabling a soft combine. Likewise, the AN 102 and AN 103 transmit packets 815 and 816 as the same data at the identical time, respectively, so that the buffers used for the transmission of the period number 0 of the AN 102 and AN 103 become empty, therefore, the transmission within the period of period number 0 is completed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yin, based on the above teaching from Takahashi, to derive the limitations of claim 24, because the modification predictably uses prior art elements according to their established functions. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification in order to adaptively enable a synchronization of nodes that are contending for access a shared radio frequency spectrum band.

Regarding claim 25, Yin and Takahashi disclose the limitations of claim 24 as set forth, and Takahashi further discloses synchronized transmission of packets of different lengths (Takahashi: [0101] and Fig. 16: Data 1604 of 250 bytes to be transmitted the next is set with the period number P=0 and period-in sequence number S=150 in accordance with the previous data length, transmitting to the AN 102… data 1605 of a 100-byte length to be transmitted the next is transmitted by using the period number P=1 and the period-in sequence number S=0. Further, data 1606 of a 150-byte length to be transmitted the next is transmitted by using the period number P=1 and period-in sequence number S=100.). A skilled artisan would have been able to apply this teaching to derive “wherein a first length of at least one of the first sequence of packets differs from a second length of at least one of the at least one second sequence of packets”.

Regarding claim 26, Yin and Takahashi disclose the limitations of claim 25 as set forth, and Yin further discloses a limited length of CCA period when the channel is idle ([0184] If the eNB 160 determines 1104 that it does need to transmit, then the eNB 160 may determine 1106 whether a channel in unlicensed spectrum (e.g., an LAA channel) is idle for an initial CCA period (BiCCA).).
Furthermore, Takahashi discloses a limited period for the transmission of packets (Takahashi: [0056] FIG. 13 is an explanatory diagram showing the number of transmittable bytes. This diagram shows a list indicating the number of transmittable bytes per 5.12 seconds in the case where the Total Burst Length is 192 slots, RS code (12, 4, 16), and no framing header, and 1 interlace amount (192 slots) is allotted to the BCMCS data transmission.). A skilled artisan would have been able to apply this teaching to derive “wherein each of the first and second lengths is less than a packet length threshold” in order to utilize the available transmission period.

Regarding claim 27, Yin and Takahashi disclose the limitations of claim 24 as set forth, and Takahashi further discloses synchronized transmission of packets of different lengths (Takahashi: [0101] and Fig. 16: Data 1604 of 250 bytes to be transmitted the next is set with the period number P=0 and period-in sequence number S=150 in accordance with the previous data length, transmitting to the AN 102… data 1605 of a 100-byte length to be transmitted the next is transmitted by using the period number P=1 and the period-in sequence number S=0. Further, data 1606 of a 150-byte length to be transmitted the next is transmitted by using the period number P=1 and period-in sequence number S=100.). A skilled artisan would have been able to apply this teaching to derive “wherein a first end time of at least one of the first sequence of packets is unsynchronized on the wireless channel with a second end time of at least one of the at least one second sequence of packets”.

Regarding claim 28, Yin and Takahashi disclose the limitations of claim 24 as set forth, and Yin further discloses detecting an absence of traffic on the wireless channel, wherein the transmission of the first sequence of packets is initiated further based on the absence of traffic (Yin ([0148] and Fig. 7: The eNB 160 may determine 708 whether the channel is clear (= an absence of traffic) and a backoff counter reaches zero (= during a fixed time interval); [0148] and Fig. 7: If the eNB 160 determines that the channel is clear (= an absence of traffic) and the backoff counter reaches zero (= at an end of the fixed time interval), then the eNB 160 may transmit 710 data on the LAA carrier.).  

Regarding claim 29, Yin and Takahashi disclose the limitations of claim 28 as set forth, and Yin further discloses performing a clear channel assessment (CCA) procedure on the wireless channel, wherein the absence of traffic on the wireless channel is detected based on the CCA procedure (Yin [0036] Licensed-assisted access (LAA) may support LTE in unlicensed spectrum. In a LAA network, the downlink (DL) transmission may be scheduled in an opportunistic manner. Thus, listen before talk (LBT) with clear channel assessment (CCA) may be performed before a LAA transmission; [0069] in each LAA cell, listen before talk (LBT) with clear channel assessment (CCA) is required before a LAA transmission; [0071] A LAA node may acquire the channel and start to transmit LAA subframes if the LAA node sensed a CCA timeslot as idle and the backoff counter reaches 0.).  

Regarding claim 31, Yin and Takahashi disclose the limitations of claim 24 as set forth, and Yin further discloses determining the wireless channel is busy; and deferring the transmission of the first sequence of packets based on the wireless channel being busy, wherein the transmission of the first sequence of packets is initiated after deferring the transmission of the first sequence of packets (Yin: [0059] Typically, listen-before-talk (LBT) may be performed. If the channel is sensed as busy, an unlicensed device should defer the transmission and contend for access when the channel is idle again; [0196] It should be noted that if in any CCA slot when the LAA cell is deferring the transmission, if the channel is sensed busy, a backoff process may be initiated by randomly generating a backoff counter from among 0 and a contention window size (CWS)-1. The LAA cell has to wait for the channel to be idle for a defer period before the backoff counter counts down.).  

Claims 33-38 and 40 are rejected on the same grounds set forth in the rejection of claims 24-29, and 31, respectively. Claims 33-38 and 40 recite similar features as in claims 24-29 and 31, respectively, from the perspective of an apparatus with means to perform the recited functions.

Claims 42-47 and 49 are rejected on the same grounds set forth in the rejection of claims 24-29 and 31, respectively. Claims 42-47 and 49 recite similar features as in claims 24-29 and 31, respectively, from the perspective of an apparatus.

Claim 51-53 are rejected on the same grounds set forth in the rejection of claims 24-25 and 27, respectively. Claims 51-53 recite similar features as in claims 24-25 and 27, respectively, from the perspective of a computer-readable medium storing instructions to perform the recited functions.

 Claims 30, 39, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Takahashi, and further in view of Huang et al. (US 20160381706 A1; hereinafter “Huang”).

Regarding claim 30, Yin and Takahashi disclose the limitations of claim 28 as set forth. But Yin and Takahashi do not disclose wherein the absence of traffic on the wireless channel is detected during an interframe space (IFS) period.
However, in the same field of endeavor, Huang discloses an overlap between the CCA timeslot and an interframe space (IFS) period ([0053] In a scenario in which the IFS interval 320 plus a duration 340 associated with a number of backoff slots 330 is less than the CCA sensing time Δt 310, a communication device (e.g., an 802.11ax device) can extend the IFS interval 320 to an extended IFS interval, where the extended IFS interval 320 plus the duration 330 associated with the number of backoff slots 330 is greater than the CCA sensing time Δt 310.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yin and Takahashi as applied to claim 28, based on the above teaching from Huang, to derive “wherein the absence of traffic on the wireless channel is detected during an interframe space (IFS) period”, because the CCA period may be less than or equal to the IFS period when there is an overlap between these two periods. The modification predictably uses prior art elements according to their established functions. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification by selecting IFS period for CCA in order to adaptively enabling a synchronization of nodes that are contending for access to a shared radio frequency spectrum band.

Claim 39 is rejected on the same grounds set forth in the rejection of claim 30. Claim 39 recites similar features as in claim 30 from the perspective of an apparatus with means to perform the recited functions.

Claim 48 is rejected on the same grounds set forth in the rejection of claim 30. Claim 48 recites similar features as in claim 30 from the perspective of an apparatus.

 Claims 32, 41, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Takahashi, and further in view of Damnjanovic et al. (US 20160105858 A1; hereinafter “Damnjanovic”).

Regarding claim 32, Yin and Takahashi disclose the limitations of claim 31 as set forth. But Yin and Takahashi do not disclose detecting energy on the wireless channel; and comparing the energy to a threshold, wherein the wireless channel is determined to be busy based on the energy compared to the threshold.
However, in the same field of endeavor, Damnjanovic discloses detecting energy on the wireless channel; and comparing the energy to a threshold, wherein the wireless channel is determined to be busy based on the energy compared to the threshold (Damnjanovic [0076] the base station may be starved of access to the shared radio frequency spectrum band if the Wi-Fi node 540 is within a CCA range of the base station (e.g., if operation of the Wi-Fi node 540 is detectable by the base station, or if a detected energy of the Wi-Fi node 540 satisfies a threshold).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yin and Takahashi as applied to claim 31, based on the above teaching from Damnjanovic, to derive the limitations of claim 32, because the modification predictably uses prior art elements according to their established functions. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification in order to determine if the channel is busy when contending for access to a shared radio frequency spectrum band.

Claim 41 is rejected on the same grounds set forth in the rejection of claim 32. Claim 41 recites similar features as in claim 32 from the perspective of an apparatus with means to perform the recited functions.

Claim 50 is rejected on the same grounds set forth in the rejection of claim 32. Claim 50 recites similar features as in claim 32 from the perspective of an apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dickey et al. (US 20170325252 A1) – Detecting interference associated with a shared medium.
Ansari et al. (US 20190069324 A1) – Preforming CCA in a first fixed time interval and deferring the transmission for a second random time interval.
Kalhan et al. (US 20170086214 A1) – eNB monitoring the shared medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471